Citation Nr: 1414120	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to July 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal comes from the initial zero percent evaluation assigned for the Veteran's service-connected low back disability, and has been before the Board on multiple occasions.  Most recently, the Board issued a February 2013 decision in which, in pertinent part, it granted a separate, 10 percent rating, for radiculopathy of the right lower extremity, for the period on appeal.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and in light of a Joint Motion for Remand, the Court issued an Order remanding only the portion of the Board's February 2013 decision that denied a rating in excess of 10 percent for radiculopathy of the right lower extremity for the period from August 27, 1991, to October 12, 2011.


FINDING OF FACT

Between August 27, 1991 and October 12, 2011, there was no more than mild incomplete paralysis in the right lower extremity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity for the period between August 27, 1991 and October 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection for a lumbar spine disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran has been provided numerous spine examinations, and the evidence of record presents a complete history of the effects of his spine disability, including the resultant radiculopathy, since 1991.  

The Veteran has been provided multiple opportunities to identify additional evidence, including after an October 2012 Board remand, as well as in the process of his appeal of the Board's February 2013 decision.  In February 2014, he signed a waiver indicating that there were no other records to be submitted.  The Board has perused the record for references to additional treatment reports or other evidence not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran requested a Central Office hearing on his VA Form 9 Substantive Appeal.  The Board scheduled him for an April 2003 hearing, but he failed to appear for that hearing.  The Veteran never requested to reschedule the hearing.  As such, the Board deems the hearing request withdrawn.  38 C.F.R. § 20.704(d) (2013).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Board notes that the February 2013 decision assigned a 20 percent decision for the period beginning October 13, 2011.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Radiculopathy

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

August 27, 1991 through October 12, 2011

The Veteran has consistently described pain and weakness in his right lower extremity from the date of his initial claim for his lumbar spine disability.  His symptoms, as described below, meet the criteria for mild incomplete paralysis for the period from August 27, 1991 through October 12, 2011.  

The Veteran has walked with a cane throughout the period on appeal, at least in part, according to examiners, due to his right knee disability.  A June 1991 MRI showed that the Veteran had a protruding disc at the L4-L5 level.  

A private medical report from September 1991 included a positive straight leg raise on the right side, and documented that the Veteran's right leg was not as strong as his left leg.  He was experiencing some right lower extremity numbness, but had no motor, sensory, or reflex changes.

In September 1993, a private treatment report showed a "markedly positive" straight leg raise on the right, and indicated that the Veteran was limping.  Again, he had no motor, sensory, or reflex changes.  In October 1993, the same provider indicated that there had been some improvement, and noted that the right lower extremity straight leg raising was only "slightly" positive.

In January 1995, a private provider documented that the Veteran was suffering from chronic pain due to lumbar radiculitis.  

At his May 1995 Decision Review Officer hearing, the Veteran described a history of radiating pain throughout his right lower extremity, with tingling and numbness.  He testified that the symptoms began prior to his August 1991 spine claim.  

The Veteran was provided a VA examination in May 1995, which noted that the Veteran had 5/5 strength bilaterally in his lower extremities, except in his right quadriceps muscle, which was 4/5 due to knee pain.  The examiner noted a slight, subjective decrease in sensation on the right.  The Veteran's reflexes were 2+ at the knees and 1+ at the ankles bilaterally.

In February 2001, a private report indicated that the Veteran had some bilateral hamstring tightness.  Performing the straight leg raise test, there was ipsilateral low back pain and upper posterior thigh pain on the right at 70 degrees.  The Veteran's strength and sensation in the lower extremities was generally intact, but his deep tendon reflexes were only "trace positive" at the knees and 1+ at the ankles.  A March 2001 straight leg raise test from the same provider was negative for symptoms.  

At a March 2001 VA neurological examination, in contrast to the prior reports, documented "normal" neurological findings.  The Veteran's sensation was intact, and the strength of the lower extremities was 5/5 in all regards, with the exception of "some give-way weakness."  The deep tendon reflexes were 3+ and equal bilaterally.  

The Veteran had increased symptomatology at an October 2001 VA examination.  The report from that examination included a diagnosis of L5-S1 radiculopathy.  The deep tendon reflexes were 1+ throughout, except for an absent right ankle jerk.  Sensation was intact throughout.  

In February 2002, a private report indicated that there were no true sciatic signs.  A right leg straight raise leg test was positive for buttock pain at 60 degrees, and a left leg straight leg raise was positive for contralateral right buttock and back pain at 75 degrees.  Strength testing was intact in the lower extremities, as was sensation, and deep tendon reflexes were 1+ at the knees and 2+ at the ankles, bilaterally.

A private medical report from March 2003 showed that the Veteran had ipsilateral low back and buttock pain at 70 degrees on a right leg straight leg raise test, but that his strength, sensation, and deep tendon reflexes were normal.  

At a September 2004 VA examination, the Veteran denied bladder or bowel incontinency.  He described right leg weakness, as well as numbness in the right hip and right thigh regions.  The examiner documented asymmetry in the muscle bulk of his lower extremities, with his right thigh and calf slightly smaller than their left counterparts.  The examiner noted some give-way weakness in the right hip flexors.  Deep tendon reflexes were normal throughout, including the ankles.  Notably, the examiner declined to make a finding of radiculopathy, because MRI reports were negative for evidence of disc herniation, spinal stenosis, or neural foraminal narrowing.  

An April 2005 MRI showed nerve root impingement at the L5 level.  Also from April 2005, a chiropractor's report documented buttock and right hip pain, numbness, and tingling.  Deep tendon reflexes, including the Achilles tendon, were measured at 2, and symmetrical.  Stroking the soles of the patient's feet elicited a normal response of plantar flexion and curling of the toes bilaterally.  A straight leg raise test was positive on the right at 50 degrees.  The chiropractor diagnosed the Veteran with lumbar sciatica.  

An April 2009 VA neurological examination report indicated that the Veteran's sensation was intact in the lower extremities, and that his deep tendon reflexes were 2+ and equal.  

Finally, in August 2010, the Veteran had aching and numbness radiating from his back to his foot; he did not indicate whether those symptoms were on the left or the right.  He had a positive straight leg raise test on the right, and his deep tendon reflexes were 1+ bilaterally.  

Analysis

The Board initially notes that the Veteran is competent to describe the pain that he has experienced, and the Board finds that his accounts of the pain down his right leg are credible, especially considering his consistency in describing them and the consistency with which the symptoms were observed via objective testing on examination.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).

As indicated at the outset, the radicular symptoms associated with the sciatic nerve are not more than mild for the period between August 27, 1991 and October 12, 2011.  During the period on appeal, he documented complaints of pain, weakness, and numbness in the right lower extremity.  The symptoms were relatively consistent throughout, and at no point reached the threshold of "moderate" or "moderately severe."  In making this finding, the Board acknowledges that with such subjective terminology as "mild," "moderate," or "moderately severe," sufficient reasons and bases cannot simply rely on the usage of those words - or the lack of such usage - by medical treatment providers, and must explain why the symptoms meet or do not meet the various rating criteria.  Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011).  

The objective test results have consistently shown nearly complete function of the right lower extremity, with the primary exception being an absent ankle reflex, exhibited in October 2001, and discussed more below.  For example, in May 1995, he had 5/5 strength in the right lower extremity (4/5 in the quadriceps), and a "slight" decrease in sensation, as well as 2+ and 1+ reflexes of the right knee and ankle, respectively.  The relatively normal findings at that time fail to suggest that a "moderate" rating would be appropriate.  

The Board takes particular note of the October 2001 finding of an absent ankle reflex.  There are numerous findings from 2001 available for review, and the Board finds that, taking all of those records into consideration, along with the immediately subsequent records, it is evident that the October 2001 finding was an anomaly.  In February 2001, he reported hamstring tightness of the right lower extremity, with "generally intact" strength and sensation, "trace" knee and 1+ ankle reflexes.  In March 2001, straight leg raise testing was actually negative for radicular symptoms.  Thereafter, a March 2001 VA neurological examination report cited "normal" neurological findings, with intact sensation, and 5/5 strength throughout the right lower extremity, with the exception of "some give-way weakness," and 3+ deep tendon reflexes.  The Veteran had somewhat increased symptomatology at an October 2001 VA examination, with 1+ deep tendon reflexes throughout, except for an absent right ankle jerk, but intact sensation throughout.  Even though the reflex was absent, that finding was in conjunction with intact sensation, and other reflex findings of 1+.  Further, it is evident that the finding was inconsistent with prior (February 2001, March 2001) and subsequent (February 2002, March 2003, September 2004) findings of positive ankle reflexes.  Considering its outlier nature in light of the other findings, it appears that the October 2001 absent ankle jerk was not reflective of the disability.  The Board acknowledges the finding, but determines that it is not sufficient, by itself or in conjunction with the other evidence, to support an increased rating (staged or otherwise).  See 38 C.F.R. § 4.2 (explaining that different examiners, at different times, will not describe the same disability in the same language, and that it is the rater's responsibility to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

Following the October 2001 findings, the Board notes findings of intact and normal strength, sensation, and reflexes, but the Veteran's continued complaints of weakness in the right lower extremity, including at the September 2004 examination.  Findings in April 2005 again documented pain, numbness, and tingling, but with normal objective findings with regard to reflexes.  While there is no evidence for the period after April 2005 until April 2009, at that time a VA neurological examination report showed intact sensation and 2+ and equal deep tendon reflexes.  

The Board has considered all of the evidence of record, and finds that the disability picture does not meet the "moderate" criteria.  Accordingly, a 10 percent rating is warranted for the neurologic manifestations of the right lower extremity, under Diagnostic Code 8520, for the period of March 27, 1991 through October 12, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8520; see Gilbert, 1 Vet. App. at 55-57.

Extraschedular Considerations

The symptoms presented by the Veteran's lower extremity radiculopathy during the period of time addressed in this decision are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  There is no evidence at any time during the appeal that the Veteran's radiculopathy necessitated frequent hospitalization.  While the Veteran has missed some time from work over the course of his appeal, as discussed below, the Board notes that the ratings schedule is intended to account for loss of earning capacity.  38 C.F.R. § 3.321 (2013).  The record reflects that the Veteran continues to be employed.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Board further finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although as demonstrated in his reports at various VA examinations, he has missed time from work throughout the appeal period to deal with pain, to attend doctor visits, and to seek therapy, the Veteran has not contended, and the evidence does not show, that he has been unemployed at any point during the course of this appeal due to his service-connected disabilities.  In fact, the evidence reflects that the Veteran continues to be employed presently.  


ORDER

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


